OPINION — AG — *** INDIANS — JURISDICTION — HORSE RACING — LICENSE ** IT WOULD BE UNLAWFUL FOR THE APACHE TRIBE OF INDIANS OF OKLAHOMA OR TRIBAL MEMBERS THEREOF TO HOLD A HORSE RACE OR HORSE RACE MEETING IN COMANCHE COUNTY, STATE OF OKLAHOMA, AT WHICH PARI MUTUEL WAGERING BY NON INDIANS OR INDIANS NOT MEMBERS OF THE APACHE TRIBE WHERE SUCH RACE OR RACE MEETING WAS CONDUCTED UPON INDIAN TRUST LAND OWNED BY THE UNITED STATES OF AMERICA AND HELD IN TRUST FOR THE APACHE TRIBE OR TRIBAL MEMBERS THEREOF WITHOUT THE TRIBE OR TRIBAL MEMBERS HAVING FIRST OBTAINED A VALID ORGANIZATION LICENSE FROM THE OKLAHOMA HORSE RACING COMMISSION PURSUANT TO THE PROVISIONS OF THE OKLAHOMA HORSE RACING ACT, 3A O.S. 200 [3A-200] TO 3A O.S. 209 [3A-209] (INDIAN COUNTRY, ENCLAVE, TERRITORY) CITE: 18 U.S.C.A. 13,18 U.S.C.A. 1151, 18 U.S.C.A. 1152, 21
O.S. 991 [21-991], 3A O.S. 205.1 [3A-205.1] TO 3A O.S. 205.4 [3A-205.4], 3A O.S. 208.4 [3A-208.4] (JOHN D. ROTHMAN)